Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 has been considered by the examiner.

Claim Objections
Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B" in the future.  Therefore, the Examiner object to the terms "and/or" in claims 1, 4, 12, 14-15, 17, 19, and 20 such that it is written in accordance with the courts preferred way. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl et al. (US 20050049479 A1, published March 3, 2005), hereinafter referred to as Brandl.
Regarding claim 1, Brandl teaches an apparatus (Fig. 1, ultrasound system 100), comprising: 
a processing device (Fig. 1, signal processor 116) configured to: 
receive ultrasound data (Fig. 1, signal processor 116 receives ultrasound data from probe 106);
automatically determine that the ultrasound data depicts an anatomical view or one of a set of anatomical views (see para. 0041 – “…the user may predefine the different anatomic features they wish to have automatically identified and processed.”; see para. 0046 – “A subset of anatomic features having associated image enhancing techniques has been predefined. The subset may provide a default, which is applied when scanning any anatomy.”); 
based on automatically determining that the ultrasound data depicts the anatomical view or one of the set of anatomical views, enable an option to perform ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see pg. 3, para. 0027 – “…a subset of image enhancement techniques [options] may be offered or suggested to the user based on the type of scan being performed, such as fetal scan, liver, and the like.”); 
receive a selection of the option (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique [option] based on this anatomic feature.”); and 
based on receiving the selection of the option, enhance the ultrasound data, a portion thereof, and/or subsequently-collected ultrasound data using the ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique based on this anatomic feature…The data set identified by the plane 132 is processed to create an enhanced image 134.”).
Furthermore, regarding claim 2, Brandl further teaches wherein the processing device is in operative communication with an ultrasound device (Fig. 1, signal processor 116 (signal processor) in communication with probe 10 (ultrasound device)), and the processing device is configured, when receiving the ultrasound data, to receive the ultrasound data from the ultrasound device in real-time as the ultrasound data is collected or generated by the ultrasound device (see para. 0017 – “Acquired ultrasound information may be processed in real-time during a scanning session as the echo signals are received.”). 
Furthermore, regarding claim 3, Brandl further teaches wherein the processing device is configured, when receiving the ultrasound data, to retrieve ultrasound data that has been previously stored (see para. 0029 – “…the ultrasound information may be stored temporarily in the RF/IQ buffer 114 during a scanning session and processed in less than real-time in a live or off-line operation.”). 
Furthermore, regarding claim 8, Brandl further teaches wherein the processing device is configured, when enabling the option, to enable a user to select the option (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique [option] based on this anatomic feature.”).
Furthermore, regarding claim 9, Brandl further teaches wherein the processing device is configured, when enabling the option, to enable an action to be performed upon selection of the option (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique based on this anatomic feature…The data set identified by the plane 132 is processed to create an enhanced image 134.”).

Regarding claim 19, Brandl teaches a method, comprising: 
receiving ultrasound data (Fig. 1, signal processor 116 receives ultrasound data from probe 106); 
automatically determining, with a processing device, that the ultrasound data depicts an anatomical view or one of a set of anatomical views (see para. 0041 – “…the user may predefine the different anatomic features they wish to have automatically identified and processed.”; see para. 0046 – “A subset of anatomic features having associated image enhancing techniques has been predefined. The subset may provide a default, which is applied when scanning any anatomy.”); 
based on automatically determining that the ultrasound data depicts the anatomical view or one of the set of anatomical views, enabling an option to perform ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see pg. 3, para. 0027 – “…a subset of image enhancement techniques [options] may be offered or suggested to the user based on the type of scan being performed, such as fetal scan, liver, and the like.”); 
receiving a selection of the option (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique [option] based on this anatomic feature.”); and 
based on receiving the selection of the option, enhancing the ultrasound data, a portion thereof, and/or subsequently-collected ultrasound data using the ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique based on this anatomic feature…The data set identified by the plane 132 is processed to create an enhanced image 134.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Aase et al. (US 20210030402 A1, published February 4, 2021 with a priority date of July 29, 2019), hereinafter referred to as Aase. 
Regarding claim 4, Brandl teaches all of the elements disclosed in claim 1 above.
Brandl teaches automatically determining that the ultrasound data depicts the anatomical view or one of the set of anatomical views, but does not explicitly teach to use one or more statistical models and/or deep learning techniques.
Whereas, Aase, in the same field of endeavor, teaches to use one or more statistical models and/or deep learning techniques to determine the anatomical view (see para. 0037 – “The processing performed by the exam analysis processor 140 view recognition deep neural network (e.g., convolutional neural network) may identify image views of an anatomical structure in ultrasound image data with a high degree of probability.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified automatically determining that the ultrasound data depicts the anatomical view or one of the set of anatomical views, as disclosed in Brandl, by using one or more statistical models and/or deep learning techniques to determine the anatomical view, as disclosed in Aase. One of ordinary skill in the art would have been motivated to make this modification in order to identify image views of an anatomical structure in ultrasound image data with a high degree of probability, as taught in Aase (see para. 0037). 
Furthermore, regarding claim 5, Aase further teaches wherein the anatomical view comprises one of an apical two chamber (2CH) view of a heart, an apical four chamber (4CH) view of the heart, a parasternal long axis view (PLAX) of the heart, and a parasternal short axis view of the heart (see col. 2, para. 0044 – “…the anatomical structure may be a heart and the image views may include, among other things, a 4CH view, a 2CH view, an APLAX view, a PLAX view, a SAX-AP view, a SAX-PM view, a SAX-MV view, and/or any suitable view of the heart.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anatomical view, as disclosed in Brandl, by having the anatomical view be a view of the heart, as disclosed in Aase. One of ordinary skill in the art would have been motivated to make this modification in order to identify different image views of the heart with a high degree of probability, as taught in Aase (see para. 0037). 
Furthermore, regarding claim 6, Aase further teaches wherein the set of anatomical views comprises an apical two chamber view of a heart, an apical four chamber view of the heart, a parasternal long axis view of the heart, and a parasternal short axis view of the heart (see col. 2, para. 0044 – “…the anatomical structure may be a heart and the image views may include, among other things, a 4CH view, a 2CH view, an APLAX view, a PLAX view, a SAX-AP view, a SAX-PM view, a SAX-MV view, and/or any suitable view of the heart.”). 
The motivation for claim 6 was shown previously in claim 5.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Tsujita (US 20130271455 A1, published October 17, 2013), hereinafter referred to as Tsujita. 
Regarding claim 7, Brandl teaches all of the elements disclosed in claim 1 above, and 
Brandl teaches where the anatomical view is a view of a fetus (see para. 0034 – “When the user begins to acquire the B-mode volume data set, the type of scan being performed, such as of a fetus, a liver, and the like, is identified through the user input 120.”).
Brandl does not explicitly teach wherein the anatomical view comprises a three-dimensional view of a fetus
Whereas, Tsujita, in the same field of endeavor, teaches wherein the anatomical view comprises a three-dimensional view of a fetus (Fig. 4, 3D view of a fetus; see para. 0070 – “FIG. 4(a) is tomographic volume data (texture volume data) 0401, which is output data of the three-dimensional coordinate conversion unit 0013.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anatomical view of a fetus, as disclosed in Brandl, by having the anatomical view of the fetus, by a three-dimensional view, as disclosed in Tsujita. One of ordinary skill in the art would have been motivated to make this modification in order to acquire a 3D image of a fetus with satisfactory image quality at a high speed without increasing a load on the device, as taught in Tsujita (see para. 0014). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Urness (US 20140187934 A1, published July 3, 2014), hereinafter referred to as Urness. 
Regarding claim 10, Brandl teaches all of the elements disclosed in claim 1 above.
Brandl teaches enabling the option, but does not explicitly teach to display an option that was not previously displayed by the processing device.
Whereas, Urness, in an analogous field of endeavor, teaches to display an option that was not previously displayed by the processing device when enabling an option (see para. 0031 – “…the Patient button 60a is selected [enabled option], which cause additional buttons 62 to be displayed [displaying options that were previously not displayed]…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified enabling the option, as disclosed in Brandl, by displaying an option that was not previously displayed by the processing device when enabling an option, as disclosed in Urness. One of ordinary skill in the art would have been motivated to make this modification in order to control different patient selection and entry functions, as taught in Urness (see para. 0031). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Byron (US 20070093713 A1, published April 26, 2007), hereinafter referred to as Byron. 
Regarding claim 11, Brandl teaches all of the elements disclosed in claim 1 above.
Brandl teaches enabling the option, but does not explicitly teach to change a manner of display of the option when enabling the option.
Whereas, Byron, in the same field of endeavor, teaches to change a manner of display of the option when enabling an option (Fig. 1; see para. 0027-0028 – “…the display device 14 will be considered to show both the control menus and the images obtained by the 15 processing of the waves received by the transducer 18. Control button 28 is a select button and when pressed, causes the highlighted option of the control menu to be activated or the selected variable to be implemented.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified enabling the option, as disclosed in Brandl, by changing a manner of display of the option when enabling an option, as disclosed in Byron. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual feedback to the user when the user enables an option. 

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Tsymbalenko et al. (US 20180160981 A1, published June 14, 2018), hereinafter referred to as Tsymbalenko. 
Regarding claim 12, Brandl teaches all of the elements disclosed in claim 1 above.
Brandl teaches enhancing the ultrasound data, the portion thereof, and/or the subsequently-collected ultrasound data, but does not explicitly teach to use a statistical model trained to convert ultrasound data from an initial domain to a final domain, where the initial domain includes low-quality ultrasound data and the final domain includes high-quality ultrasound data.
Whereas, Tsymbalenko, in the same field of endeavor, teaches to use a statistical model trained to convert ultrasound data from an initial domain to a final domain, where the initial domain includes low-quality ultrasound data and the final domain includes high-quality ultrasound data (Fig. 3; see para. 0044 – “…the automatic identification and optimizing imaging of anatomical features functions (e.g., the deep learning and/or neural network based models) may be generated, updated, and revised based on data obtained from particular users [training].”; see para. 0067 – “In step 306, optimization parameters and settings, for best image quality for the identified anatomical feature, may be automatically determined (e.g., using the deep learning or neural network based model).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhancing the ultrasound data, as disclosed in Brandl, by use a trained statistical model, as disclosed in Tsymbalenko. One of ordinary skill in the art would have been motivated to make this modification in order to automatically identify and optimize imaging of each anatomical feature, as taught in Tsymbalenko (see para. 0041). 
Furthermore, regarding claim 13, Tsymbalenko further teaches wherein the statistical model is specifically trained on ultrasound data depicting the anatomical view or the set of anatomical views (see para. 0044 – “…the automatic identification and optimizing imaging of anatomical features functions (e.g., the deep learning and/or neural network based models) may be generated, updated, and revised based on data obtained from particular users [training].”). 
The motivation for claim 13 was shown previously in claim 12.

Regarding claim 20, Brandl teaches at least one processor on a processing device in operative communication with an ultrasound device (Fig. 1, signal processor 116 (signal processor) in communication with probe 10 (ultrasound device)), the at least one processor configured to: 
receive ultrasound data (Fig. 1, signal processor 116 receives ultrasound data from probe 106); 
automatically determine that the ultrasound data depicts an anatomical view or one of a set of anatomical views (see para. 0041 – “…the user may predefine the different anatomic features they wish to have automatically identified and processed.”; see para. 0046 – “A subset of anatomic features having associated image enhancing techniques has been predefined. The subset may provide a default, which is applied when scanning any anatomy.”); 
based on automatically determining that the ultrasound data depicts the anatomical view or one of the set of anatomical views, enable an option to perform ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see pg. 3, para. 0027 – “…a subset of image enhancement techniques [options] may be offered or suggested to the user based on the type of scan being performed, such as fetal scan, liver, and the like.”); 
receive a selection of the option (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique [option] based on this anatomic feature.”); and 
based on receiving the selection of the option, enhance the ultrasound data, a portion thereof, and/or subsequently-collected ultrasound data using the ultrasound data enhancement specific to the anatomical view or the set of anatomical views (see para. 0027 – “The user may wish to display image data associated with bone, and therefore selects an image enhancement technique based on this anatomic feature…The data set identified by the plane 132 is processed to create an enhanced image 134.”).
Brandl does not explicitly teach at least one non-transitory computer-readable storage medium storing processor-executable instructions.
Whereas, Tsymbalenko, in the same field of endeavor, teaches at least one non-transitory computer-readable storage medium storing processor-executable instructions (see para. 0022 – “An example non-transitory computer readable medium, in accordance with the present disclosure, may have stored thereon a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform one or more steps…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Brandl, by having at least one non-transitory computer-readable storage medium storing processor-executable instructions, as disclosed in Tsymbalenko. One of ordinary skill in the art would have been motivated to make this modification in order for the system to perform pre-defined steps of enhancing the ultrasound data.

	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Jin et al. (US 20160139789 A1, published May 19, 2016), hereinafter referred to as Jin. 
Regarding claim 14, Brandl teaches all of the elements disclosed in claim 1 above.
Brandl teaches enhancing ultrasound data, but does not explicitly teach to enhance the ultrasound data using a user-selectable degree of enhancement.
Whereas, Jin, in the same field of endeavor, teaches enhance the ultrasound data using a user-selectable degree of enhancement (Fig. 15; see para. 0160 – “…when a part including the ROI A3 is dark and slightly invisible in the entire ultrasound image of the subject, the user may regulate the TGC [time gain compensation as enhancement] regulating objects 700d’, 700e’, 700f’, and 700g’ [sliders] and increase a definition [enhance] of the ROI A3.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified enhancing ultrasound data, as disclosed in Brandl, by enhancing the ultrasound data using a user-selectable degree of enhancement, as disclosed in Jin. One of ordinary skill in the art would have been motivated to make this modification in order for the user to easily regulate the brightness of each corresponding region in an ultrasound image, as taught in Jin (see para. 0091). 
Furthermore, regarding claim 15, Jin teaches wherein the processing device is configured, when enhancing the ultrasound data, the portion thereof, and/or the subsequently-collected ultrasound data, to enhance portions of the ultrasound data non-uniformly (Fig. 15, where first region A1 of the ultrasound image is not enhanced and ROI A3 of the ultrasound image is enhanced; see para. 0160 – “…when a part including the ROI A3 is dark and slightly invisible in the entire ultrasound image of the subject, the user may regulate the TGC objects 700d’, 700e’, 700f’, and 700g’ and increase a definition of the ROI A3.”). 
Furthermore, regarding claim 16, Jin further teaches wherein the processing device is configured, when enhancing the portions of the ultrasound data non-uniformly, to enhance first portions (ROI A3) of an ultrasound image more than second portions (first region A1) of the ultrasound image, the first portions being closer to a user-selected point (ROI A3 is user-selected) than the second portions (Fig. 15; see para. 0160 – “…when a part including the ROI A3 is dark and slightly invisible in the entire ultrasound image of the subject, the user may regulate the TGC objects 700d’, 700e’, 700f’, and 700g’ and increase a definition of the ROI A3.”). 
Furthermore, regarding claim 17, Jin further teaches wherein the processing device is configured, when enhancing the ultrasound data, the portion thereof, and/or the subsequently-collected ultrasound data, to only enhance a portion of the ultrasound data (Fig. 15, where ROI A3 is the only portion of the ultrasound image enhanced; see para. 0160 – “…when a part including the ROI A3 is dark and slightly invisible in the entire ultrasound image of the subject, the user may regulate the TGC objects 700d’, 700e’, 700f’, and 700g’ and increase a definition of the ROI A3.”). 
Furthermore, regarding claim 18, Jin further teaches wherein the processing device is configured, when only enhancing the portion of the ultrasound data, to only enhance a portion of an ultrasound image within a user-selectable region (Fig. 15, where ROI A3 (user-selected) is the only portion of the ultrasound image enhanced; see para. 0160 – “…when a part including the ROI A3 is dark and slightly invisible in the entire ultrasound image of the subject, the user may regulate the TGC objects 700d’, 700e’, 700f’, and 700g’ and increase a definition of the ROI A3.”; see para. 0102 – “The user may input a command for the ROI A3 of the ultrasound image through the input unit 150, or input a touch command of directly setting the ROI A3 of the ultra sound image on the screen of the display unit 160 or the sub display panel 161.”). 
The motivation for claims 15-18 was shown previously in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D’sa et al. (US 20080170765 A1, published July 17, 2008) discloses a target additive gain tool that selectively adjusts pixel intensity in at least one local region of the ultrasound image frames with an unclear or non-existent border segment in order to make the pixel intensity more uniform.
Jung et al. (US 20150005630 A1, published January 1, 2015) discloses buttons that confirms the ultrasound image when selected by the user, and where the buttons changes colors when selected by the user. 
Ninomiya et al. (US 20150182196 A1, published July 2, 2015) discloses where a highlighted item position moves variously along with the movement of the finger among the plural menu items displayed on the display screen.
Murphy et al. (US 20160007965 A1, published January 14, 2016) discloses where pressing the button widget toggles the state, and the touchscreen user interface may display a different image for a button depending on the current state of the button.
Mundy et al. (US 20030095692 A1, published May 22, 2003) discloses classifying selected tissue types within the image data sets based on a hierarchy of signal and anatomical models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793